         Case 2:15-cv-01541-AJS Document 318 Filed 09/06/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX REINIG, KEN GRITZ, BOB                      )
SODA, MARY LOU GRAMESKY,                         )
PETER WILDER SMITH, WILLIAM                      )
KINSELLA, DANIEL KOLENDA,                        )      Civil Action No. 2:15-cv-01541-AJS
VALERIE DAL PINO, AHMAD NAJI,                    )
ROBERT PEDERSEN, TERESA                          )
FRAGALE and DAVID HOWARD,                        )
                                                 )
                          Plaintiffs,            )
              v.                                 )      ELECTRONICALLY FILED
                                                 )
RBS CITIZENS, N.A.,                              )
                                                 )
                          Defendant.             )

                DEFENDANT’S SUBMISSION RE: MOTIONS IN LIMINE


       In advance of the Pretrial Conference set for September 16, 2019, Defendant Citizens

Bank, N.A. (incorrectly sued as RBS Citizens, N.A., and hereinafter referred to as “Citizens” or

“Defendant”) hereby submits its position with respect to Motions in Limine.

       Defendant previously filed an Omnibus Motion in Limine and Memorandum of Law in

Support on August 7, 2017. (Doc. Nos. 185 & 188). Plaintiffs filed their Ominbus Motion in

Limine and Memorandum of Law on the same date. (Doc. No. 183). On August 28, 2017, the

Court issued its ruling on the parties’ previously filed Motions in Limine, granting them in part

and denying them in part. (Doc. No. 224).

       In advance of the Pretrial Conference scheduled for September 16, 2019, the parties have

met and conferred on a number of topics related to the upcoming conference and trial, including

whether re-filing the Motions in Limine previously filed in this case was necessary. The parties

agreed that re-filing such Motions in Limine was not necessary, that the rulings issued by the

Court on the parties’ respective previously filed Omnibus Motions in Limine is applicable to the
         Case 2:15-cv-01541-AJS Document 318 Filed 09/06/19 Page 2 of 3



trial scheduled for September 23, 2019. Thus, Defendant relies on its previously filed Motions in

Limine and the Court’s rulings on both Defendant and Plaintiffs’ previously filed Motions in

Limine for purposes of the September 23 trial.




                                                  Respectfully submitted,

                                                  HOLLAND & KNIGHT LLP

                                                  /s/ Christina T. Tellado
                                                  Christina T. Tellado (PA 204246)
                                                  christina.tellado@hklaw.com
                                                  Thomas E. Hill (admitted pro hac vice)
                                                  tom.hill@hklaw.com
                                                  Holland & Knight LLP
                                                  400 South Hope Street, 8th Floor
                                                  Los Angeles, CA 90071
                                                  Tel: (213) 896-2400
                                                  Fax: (213) 896-2450

                                                  Attorneys for Defendant
                                                  Citizens Bank, N.A.

Dated: September 6, 2019                          Counsel for Defendant




                                                 -2-
         Case 2:15-cv-01541-AJS Document 318 Filed 09/06/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, this 6th day of September, 2019, the foregoing

Defendant’s Submission Re: Motions in Limine was filed electronically. Notice of this filing

will be sent by operation of the Court’s electronic filing system to all counsel indicated on the

electronic filing receipt. Parties may access this filing through the Court’s ECF system.


                                                     /s/ Christina T. Tellado
                                                     Counsel for Defendant
